           Case 3:19-cv-00902-KAD Document 1 Filed 06/11/19 Page 1 of 8




                          UNITED STATES DISTRICT COURT

                             DISTRICT OF CONNECTICUT

Charles Richards,
                                              :      No.   3:19 CV 902 (XXX)
       Plaintiff                               :
v.                                             :
                                               :
Deputy Fire Marshal Richard Morris,            :
Deputy Fire Marshal Chris Taylor,              :
Officer David Perrotti, Chief Michael Spera, :
Officer Phillip Ciccone, Officer Tyler Schulz, :
Officer Stephanie Milardo and Deputy :
Deputy Fire Chief Joseph Johnson               :
                                               :        June 11, 2019
      Defendants.



                                       COMPLAINT

Count One

      42 U.S.C. Section 1983 (Unlawful Seizure)

      1.     This is an action for money damages to redress the deprivation by the

             defendants of rights secured to the plaintiff by the Constitution and laws of

             the United States and the State of Connecticut.

      2.     Jurisdiction of this Court is invoked under the provisions of Sections 1331

             and 1367(a) of Title 28 and Title 42, Sections 1982 and 1983 of the United

             States Code, and the Fourth and Fourteenth Amendments to the United

             States Constitution.

      3.     Jurisdiction of this Court is invoked, in the state law claims, under the

             provisions of Section 1367 of Title 28 of the United States Code.

      4.     Venue lies in the District of Connecticut under 28 U.S.C. Section 1391(b), in
      Case 3:19-cv-00902-KAD Document 1 Filed 06/11/19 Page 2 of 8




        that all the events of this complaint and the parties reside within this District.

5.      Plaintiff Charles Richards is a citizen of the United States, and a resident of

        East Longmeadow, MA.

6.      Defendants Richard Morris and Chris Taylor are employees of the East

        Lyme, CT Fire Marshal’s Office, acting in their official capacity. They are

        being sued in their individual capacity.

7.      Defendants David Perrotti, Michael Spera, Phillip Ciccone, Tyler Schulz and

        Stephanie Milardo are officers with the Old Saybrook, CT Police Department

        acting in his official capacity. They are being sued in in their individual

        capacity.

8.      Defendant Joseph Johnson is a member of the Old Saybrook Fire

        Department, actin in his official capacity. He is being sued in his individual

        capacity.

9.      The defendants, during all times mentioned in this action, acted under color

        of law of the Constitution and Statutes of the United States and State of

        Connecticut, and the customs and usages of the State of Connecticut and

        the Town of Old Saybrook, CT.

10.     On June 17, 2017 the defendants responded to the plaintiff’s vessel fire.

11.     The vessel was located on land at Between the Bridge Marina.

12.     The defendants seized the plaintiff’s vessel, a 2006 Formula 400SS, valued

        in excess of $200,000.

13.      The vessel was seized without a warrant.

14.     The plaintiff met with investigators for questioning on two occasions.
      Case 3:19-cv-00902-KAD Document 1 Filed 06/11/19 Page 3 of 8




15.     Defendants have falsely accused the plaintiff of setting the fire, lying to

        investigators and the insurance company, and fraud.

16.     On September 8, 2017, through counsel, the plaintiff had requested, in

        writing, documentation to support the continued seizure of his vessel by the

        Old Saybrook Police and requested the vessel’s immediate return.

17.     On November 1, 2017, through counsel, the plaintiff had again requested, in

        writing, the immediate return of his vessel and informed the Old Saybrook

        Police that the Superior Court had no record of a search and seizure warrant

        or return.

18.     On November 3, 2017 and November 8, 2017, the plaintiff made additional

        demands for the return of his vessel.

19.     The defendants did not obtain a warrant to search the vessel until November

        16, 2017.

20.     The plaintiff lost use of his property incurred financial losses including the

        retention of counsel, and boat transport fees.

21.     As a result of the defendants’ conduct the plaintiff was embarrassed and

        sustained harm to his reputation.

22.     The warrant affidavit excluded facts that would undermine a probable cause

        determination to authorize the search of the vessel.

23.     The plaintiff has suffered anxiety and humiliation from such searches.

24.     The search and seizure warrant falsely states that the plaintiff field a loss

        claim with his insurance carrier, AIG, in violation of the Fourth Amendment.

25.     The defendants’ actions were unjustified and unlawful.
      Case 3:19-cv-00902-KAD Document 1 Filed 06/11/19 Page 4 of 8




Count Two            42 U.S.C. Section 1983 (Franks Violation)

1-25. Paragraphs one through twenty-five of Count One are hereby incorporated as

        paragraphs one through twenty-five of Count Two.

26.     The conduct of the defendants constituted a “Franks violation” in violation

        of the Fourth Amendment to the United States Constitution.

 27.     Without the deliberate falsehood or reckless disregard of facts

         supporting a multi-family dwelling a magistrate would not have issued a

         search and seizure warrant for the vessel.

28.      The omissions or material falsehoods in the search and seizure warrant

         were designed to mislead the magistrate or were made in reckless

         disregard of whether they would mislead the magistrate.




Count Three          Negligent Infliction of Emotional Distress

1-25. Paragraphs one through twenty-five of Count One are hereby incorporated as

        paragraphs one through twenty-five of Count Three.

26 The actions of the defendants were extreme and outrageous.

27.     The defendants’ conduct created an unreasonable risk of causing severe

        emotional distress to the plaintiff.

29.     The plaintiff’s distress was foreseeable and severe enough to cause

        emotional harm.
       Case 3:19-cv-00902-KAD Document 1 Filed 06/11/19 Page 5 of 8




 30.      In the manner described above, the injuries to the plaintiff were the direct

          and proximate result of the negligent actions of the Defendants.



 Count Four             Deprivation of Property 42 USC 1983

 1-25. Paragraphs one through twenty-five of Count One are hereby incorporated as

          paragraphs one through twenty-five of Count Four.

       26. The conduct of defendants constitutes a meaningful interference with Mr.

          Richards’ possessory interests in the vessel.

       27. Defendants intentional conduct resulted in the deprivation of his interests in

          the vessel and constituted an unconstitutional seizure of property.

       28. The conduct of the Defendants deprived the Plaintiff of his property rights in

          vessel secured to the plaintiff by Sections 42 U.S.C. 1983 of the United

          States Code, and the Fourth and Fourteenth amendments to the United

          States Constitution.

Count Five       Deprivation of Property 42 USC 1982

 1-25. Paragraphs one through twenty-five of Count One are hereby incorporated as

          paragraphs one through twenty-five of Count Five.

 26. The Defendants conduct deprived the Plaintiff of her property rights in his

          vessel secured to the plaintiff by Sections 42 U.S.C. 1982 of the United

          States Code, and the Fourth and Fourteenth amendments to the United

          States Constitution.
      Case 3:19-cv-00902-KAD Document 1 Filed 06/11/19 Page 6 of 8




COUNT Six                     LIBEL

1-25. Paragraphs one through twenty-five of Count One are hereby incorporated as

        paragraphs one through twenty-five of Count Six.

26.     Defendants published false police reports to third parties, including marina

        staff, their superiors, other investigators, state prosecutors, and insurance

        company personnel.

27      The false reports identified the plaintiff and falsely accused him with

        violations of various criminal laws.

28.     The false reports were defamatory to the plaintiff.

29.     The publications caused harm to the plaintiff and constitute libel.

COUNT Seven                           LIBEL PER SE

1-25. Paragraphs one through twenty-five of Count One are hereby incorporated as

        paragraphs one through twenty-five of Count Seven.

26.     Defendants published false police reports, to third parties, including marina

        staff, their superiors, investigators, state prosecutors, and the insurance

        company personnel.

27.     The false police reports identified the plaintiff as violating various criminal

        laws.

28.     The police reports were defamatory to the plaintiff.

29      The publications caused harm to the plaintiff.

30      The report resulted in injury to the plaintiff including mental suffering,

        emotional distress, humiliation, and damage to his reputation and constitute

        libel per se.
      Case 3:19-cv-00902-KAD Document 1 Filed 06/11/19 Page 7 of 8




COUNT Eight           SLANDER PER SE

1-25. Paragraphs one through twenty-five of Count One are hereby incorporated as

        paragraphs one through twenty-five of Count Eight.

26.     Defendants made false statements about the plaintiff to third parties,

        including marina staff, their superiors, investigators, state prosecutors, and

        the insurance company personnel.

27.     These slanderous statements falsely alleged that the plaintiff violated

        various criminal laws in which an infamous penalty is attached.

28.     The police officers’ oral false recitations were defamatory to the plaintiff;

29.     The oral publications caused harm to the plaintiff.

30      The oral reports resulted in injury to the plaintiff including mental suffering,

        emotional distress, humiliation, and damage to his reputation.

                                             The Plaintiff

                                             By His Attorney

                                            /s/ Robert Berke
                                            __________________________
                                            Robert M. Berke
                                            640 Clinton Avenue
                                            Bridgeport, CT 06605
                                            203 332-6000
                                            203 332-0661 fax
                                            Bar No. 22117
                                            robertberke@optonline.net
           Case 3:19-cv-00902-KAD Document 1 Filed 06/11/19 Page 8 of 8




                                           JURY DEMAND



The plaintiff requests a trial by jury.




                                           The Plaintiff

                                           By Attorney


                                           /s/ Robert Berke
                                           __________________________
                                           Robert M. Berke
                                           640 Clinton Avenue
                                           Bridgeport, CT 06605
                                           203 332-6000
                                           203 332-0661 fax
                                           Bar No. 22117
                                           robertberke@optonline.net
